Case 1:20-cv-22390-RNS Document 1 Entered on FLSD Docket 06/10/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                              CASE NO:

 MIGUEL MORAGOMEZ,

        Plaintiff(s),

        v.

 SEASIN’S LLC, a
 Florida limited liability company, and
 ANTONIO SERGIO FERNANDES,
 individually,

        Defendants.

                                        /

                                             COMPLAINT

        Plaintiff, MIGUEL MORAGOMEZ (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files his

 Complaint against Defendants, SEASIN’S LLC (“SEASINS”), and ANTONIO SERGIO

 FERNANDES (“SERGIO”) individually, (collectively referred to hereinafter as “Defendants”),

 on behalf of herself, and all others similarly situated, and alleges:

                                            INTRODUCTION

    1. This is an action arising under the Fair Labor Standards Act (“FLSA”) pursuant to 29

        U.S.C. §§ 201-216, to seek redress of Defendants’ violations of the FLSA against this

        Plaintiff during the course of his employment.

                                              PARTIES

    2. During all times material hereto, Plaintiff was a resident of Miami-Dade County, Florida,

        over the age of 18 years, and otherwise sui juris.
Case 1:20-cv-22390-RNS Document 1 Entered on FLSD Docket 06/10/2020 Page 2 of 9



    3. Defendant, SEASINS, is a Florida limited liability company, founded in, and authorized to

       do business in the State of Florida, with a principal place of business at 808 1st Street,

       Miami Beach, Florida, within the jurisdiction of this Honorable Court.

    4. During all times material hereto, Defendant, SERGIO, was over the age of 18 years, owner,

       managing member, and operator of SEASINS, and was vested with the authority to hire,

       fire, and discipline, any and all SEASINS employees, including Plaintiff. Furthermore,

       during all times material hereto, Defendant, SERGIO, determined, approved, and

       administered the payroll practices for SEASINS, including the issuance of payment for

       Plaintiff.

    5. Defendant, SEASINS, was Plaintiff’s joint employer, as defined by 29 U.S.C. § 203(d),

       during all times pertinent to the allegations herein.

    6. Defendant, SERGIO, was Plaintiff’s joint employer, as defined by 29 U.S.C. § 203(d),

       during all times pertinent to the allegations herein.

    7. During all times pertinent hereto, Plaintiff was dependent upon Defendants, SEASINS and

       SERGIO, for his employment, as these Defendants collectively supervised, directed, and

       controlled Plaintiff’s day-to-day responsibilities, and used Plaintiff’s work in furtherance

       of their business objectives.

                                JURISDICTION AND VENUE

    8. All acts and omissions giving rise to this dispute took place within Miami-Dade County,

       Florida, within the jurisdiction of this Honorable Court.

    9. Jurisdiction is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

       and 28 U.S.C. §§ 1331 and 1337.




                                                 2
Case 1:20-cv-22390-RNS Document 1 Entered on FLSD Docket 06/10/2020 Page 3 of 9



    10. This Honorable Court has supplemental jurisdiction over Plaintiff’s state law claims

       pursuant to 28 U.S.C. § 1367.

    11. Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and

       28 U.S.C. § 1391(b).

                                 GENERAL ALLEGATIONS

    12. Defendant, SEASINS, is a restaurant located in Miami Beach that specializes in providing

       authentic Portuguese cuisine, and was founded by Defendant, SERGIO, in around 2018.

                                        FLSA Coverage

    13. During all times material hereto, SEASINS was covered under the FLSA through

       enterprise coverage, as SEASINS was engaged in interstate commerce during all time

       periods in which Plaintiff, and all similarly situated individuals, were employed. More

       specifically, during all times material hereto, SEASINS’ business and Plaintiff’s work for

       SEASINS’ benefit affected interstate commerce because the goods and materials Plaintiff

       and other employees used and/or handled on a constant and/or continuous basis moved

       through interstate commerce prior to or subsequent to Plaintiff’s use of the same.

       Accordingly, Defendant, SEASINS, was engaged in interstate commerce pursuant to 29

       U.S.C. § 203(s)(1)(B).

    14. During his employment with Defendant, SEASINS, Plaintiff, and other employees

       similarly situated,    regularly handled goods and/or materials on a constant and/or

       continuous basis that have moved through interstate commerce, including, but not limited

       to the following: silverware, napkins, glassware, liquor bottles, plates, food, coffee, cups,

       phones, condiments, beverages, cash registers, computers and other restaurant related

       items.




                                                 3
Case 1:20-cv-22390-RNS Document 1 Entered on FLSD Docket 06/10/2020 Page 4 of 9



    15. Defendant, SEASINS, regularly employed two (2) or more employees for the relevant time

       period, and these employees handled goods or materials similar to those goods and

       materials handled by Plaintiff, thus making Defendant, SEASINS’ business an enterprise

       covered by the FLSA.

    16. Upon information and belief, Defendant, SEASINS, grossed or did business in excess of

       $500,000.00 during the years of 2018, 2019, and on information and belief, is expected to

       gross in excess of $500,000.00 in 2020.

    17. During all material times hereto, Plaintiff was a non-exempt employee of Defendants

       SEASINS, and SERGIO, within the meaning of the FLSA.

                               Plaintiff’s Work for Defendants

    18. In January 2020, Plaintiff began working for Defendants as a non-exempt employee as a

       bartender at the Defendants’ restaurant.

    19. Plaintiff was economically dependent upon Defendants, SEASINS, and SERGIO, and was

       subject to the control of these Defendants during all pertinent time periods of his

       employment.

    20. During Plaintiff’s employment, Plaintiff worked an average of fifty (50) hours per week.

    21. Defendants offered to compensate Plaintiff an average of one thousand dollars ($1,000.00)

       per week for most of his employment plus any tips that Plaintiff would receive.

    22. However, during certain workweeks of March 2020, Defendants failed to compensate

       Plaintiff.

    23. This resulted in Plaintiff not being compensated at or above the federally mandated

       minimum wage.




                                                  4
Case 1:20-cv-22390-RNS Document 1 Entered on FLSD Docket 06/10/2020 Page 5 of 9



    24. During other workweeks of his employment, Plaintiff’s compensation yielded regular

       hourly rates of $20.00 per hour.

    25. However, Defendants failed to compensate Plaintiff at or above the required federal

       overtime wage rate when Plaintiff worked in excess of forty (40) hours per week.

    26. The wage violations committed by Defendants were willful and/or intentional, as

       Defendants knew of the minimum wage requirements of the FLSA and recklessly or

       intentionally failed to compensate Plaintiff in accordance with such requirements.

    27. On information and belief, Defendants failed to properly maintain records of hours actually

       worked by Plaintiff, and other similarly situated employees.

    28. Defendants, SEASINS and SERGIO, hired Plaintiff to work, controlled the hours worked

       and responsibilities and duties performed by Plaintiff, and are jointly and severally liable

       for the FLSA violations alleged herein.

    29. As a result of the intentional and willful conduct alleged herein, Plaintiff has been required

       to retain the undersigned law firm and is therefore entitled to recover reasonable attorney’s

       fees and costs incurred in the prosecution of these claims under the FLSA.

          COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206
                            (Against All Defendants)

    30. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 27 as though set forth fully

       herein.

    31. Plaintiff alleges this action pursuant to the FLSA, 29 U.S.C. § 216(b).

    32. Plaintiff is entitled to recover the federal minimum wage in the amount of at least $7.25

       per hour for all hours worked at or below forty (40) per week during workweeks in March

       2020.




                                                  5
Case 1:20-cv-22390-RNS Document 1 Entered on FLSD Docket 06/10/2020 Page 6 of 9



    33. Accordingly, Plaintiff claims the federal minimum wage in the amount of at least $7.25

        per hour for all hours worked at or below forty (40) per week during relevant weeks of

        employment with Defendants.

    34. Defendants willfully and intentionally refused to pay Plaintiff’s minimum wages as

        required by the Fair Labor Standards Act as Defendants knew of the minimum wage

        requirements of the Fair Labor Standards Act and recklessly or intentionally failed to

        compensate Plaintiff in accordance with such requirements.

    35. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiff to an

        additional amount of liquidated, or double, damages.

    36. As a result of these violations, Plaintiff retained the undersigned firm and is entitled to

        recover reasonable attorney’s fees and costs.

    WHEREFORE, Plaintiff, MIGUEL MORAGOMEZ, respectfully requests that this Honorable

 Court enter judgment in his favor and against Defendants, SEASIN’S LLC and ANTONIO

 SERGIO FERNANDES, and award Plaintiff: (a) double unpaid minimum wages as provided by

 the FLSA to be paid by the Defendants, jointly and severally; (b) all reasonable attorney’s fees and

 litigation costs as permitted under the FLSA; and any and all such further relief as this Court may

 deem just and equitable under the circumstances.

               COUNT II – FEDERAL OVERTIME VIOLATIONS – 29 U.S.C. 207
                             (AGAINST ALL DEFENDANTS)

    37. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 27 as though set forth fully

        herein.

    38. Plaintiff alleges this action pursuant to the FLSA, 29 U.S.C. § 216(b).

    39. Plaintiff is entitled to recover federal overtime wages at the half-time rate of at least $10.00

        per hour for all hours worked above forty (40) per week during Plaintiff’s employment.



                                                   6
Case 1:20-cv-22390-RNS Document 1 Entered on FLSD Docket 06/10/2020 Page 7 of 9



    40. Accordingly, Plaintiff claims seeks to recover $10.00 per hour for each of the ten (10) hours

        of overtime he worked for a period of eleven (11) weeks.

    41. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

        by the Fair Labor Standards Act as Defendants knew of the overtime wage requirements

        of the Fair Labor Standards Act and recklessly or intentionally failed to compensate

        Plaintiff in accordance with such requirements.

    42. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiff to an

        additional amount of liquidated, or double, damages.

    43. As a result of these violations, Plaintiff retained the undersigned firm and is entitled to

        recover reasonable attorney’s fees and costs.

    WHEREFORE, Plaintiff, MIGUEL MORAGOMEZ, respectfully requests that this Honorable

 Court enter judgment in his favor and against Defendants, SEASIN’S LLC and ANTONIO

 SERGIO FERNANDES, and award Plaintiff: (a) double overtime wages as provided by the FLSA

 to be paid by the Defendants, jointly and severally; (b) all reasonable attorney’s fees and litigation

 costs as permitted under the FLSA; and any and all such further relief as this Court may deem just

 and equitable under the circumstances.

                      COUNT III - COMMON LAW BREACH OF CONTRACT

    44. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 27 as thought set forth fully

        herein.

    45. In January 2020, Plaintiff and Defendants entered into an employment contract whereby

        Plaintiff agreed to perform work as a bartender for Defendants’ benefit, in exchange for

        compensation of $1,000.00 per week, plus tips.




                                                   7
Case 1:20-cv-22390-RNS Document 1 Entered on FLSD Docket 06/10/2020 Page 8 of 9



    46. From around March 2020 through the present, Defendant failed to pay Plaintiff at the

        agreed weekly compensation of $1,000.00 per week for a three (3) week period in March

        2020 where Plaintiff performed work for Defendants and Defendants failed to compensate

        Plaintiff.

    47. As a result of Defendants’ failure to pay Plaintiff wages, Defendant has materially breached

        its contract with Plaintiff in each of the three (3) workweeks of Plaintiff’s employment in

        March 2020.

    48. Plaintiff has suffered damages as a result of Defendant’s failure to pay Plaintiff’s agreed

        wages.

    49. Plaintiff has performed all obligations under the contract.

    50. As a result of the breach of employment contract and unpaid wages alleged herein, Plaintiff

        was required to retain the undersigned counsel and is therefore entitled to recover

        reasonable attorney’s fees and costs under Fla. Stat. § 448.08.

        WHEREFORE, Plaintiff, MIGUEL MORAGOMEZ, respectfully requests that this

 Honorable Court enter judgment in his favor and against Defendant, SEASINS LLC, and

 ANTONIO SERGIO FERNANDES, and award Plaintiff: (a) compensatory damages to be paid by

 Defendants; (b) reasonable attorney’s fees and costs to be paid by Defendant; and any and all such

 further relief as may be deemed just and reasonable under the circumstances.

                                 DEMAND FOR JURY TRIAL

        Plaintiff, MIGUEL MORAGOMEZ, hereby requests and demands a trial by jury on all

 appropriate claims.




                                                 8
Case 1:20-cv-22390-RNS Document 1 Entered on FLSD Docket 06/10/2020 Page 9 of 9



        Dated this 10th day of June, 2020.

                                                 Respectfully Submitted,

                                                 USA EMPLOYMENT LAWYERS-
                                                 JORDAN RICHARDS, PLLC
                                                 805 E. Broward Blvd. Suite 301
                                                 Fort Lauderdale, Florida 33301
                                                 Ph: (954) 871-0050
                                                 Counsel for Plaintiff

                                                 By: /s/ Jordan Richards
                                                 JORDAN RICHARDS, ESQUIRE
                                                 Florida Bar No. 108372
                                                 MELISSA SCOTT, ESQUIRE
                                                 Florida Bar No. 1010123
                                                 JAKE BLUMSTEIN, ESQUIRE
                                                 Florida Bar No. 1017746
                                                 Jordan@jordanrichardspllc.com
                                                 Melissa@jordanrichardspllc.com
                                                 Jake@jordanrichardspllc.com


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 10th

 day of June 2020.

                                                        By: /s/ Jordan Richards
                                                        JORDAN RICHARDS, ESQUIRE
                                                        Florida Bar No. 108372


                                      SERVICE LIST:




                                             9
